Case 8:19-cv-02234-JLS-ADS Document 1-3 Filed 11/18/19 Page 1 of 3 Page ID #:25




                    Exhibit “C”
         Case 8:19-cv-02234-JLS-ADS Document 1-3 Filed 11/18/19 Page 2 of 3 Page ID #:26
Sprouts - Infringement Data
11 Total Images
97 Total Infringements



                               Image Name:                       BakedTroutHR0307.jpg
                               Registration Number:              VA0002021644
                               Registration Date:                November 04, 2016
                               Creation Date:                    102, 1996
                               Publication Date:                 109, 1996
                               Earliest Documented Appearance:   June 24, 2019
                               Infringement Count:               10

                              Image Name:                        BonelessChuckRoastHR0610.jpg
                              Registration Number:               VA0002024712
                              Registration Date:                 December 18, 2016
                              Creation Date:                     March 21, 1994
                              Publication Date:                  April 05, 1994
                              Earliest Documented Appearance:    September 24, 2019
                              Infringement Count:                4

                               Image Name:                       ChickenThighDrumstick002_ADL.jpg
                               Registration Number:              VA0002046824
                               Registration Date:                January 26, 2017
                               Creation Date:                    February 05, 1998
                               Publication Date:                 February 12, 1998
                               Earliest Documented Appearance:   July 09, 2019
                               Infringement Count:               7

                               Image Name:                       GarlicCloves0411.jpg
                               Registration Number:              VA0002024450
                               Registration Date:                December 09, 2016
                               Creation Date:                    April 19, 1994
                               Publication Date:                 April 26, 1994
                               Earliest Documented Appearance:   June 30, 2019
                               Infringement Count:               11

                              Image Name:                        OrangeValencia001_ADL.jpg
                              Registration Number:               VA0002045013
                              Registration Date:                 April 17, 2017
                              Creation Date:                     May 14, 1997
                              Publication Date:                  May 21, 1997
                              Earliest Documented Appearance:    September 04, 2019
                              Infringement Count:                4

                               Image Name:                       PearDAnjou001_ADL.jpg
                               Registration Number:              VA0002045013
                               Registration Date:                April 17, 2017
                               Creation Date:                    January 11, 1997
                               Publication Date:                 January 18, 1997
                               Earliest Documented Appearance:   July 23, 2019
                               Infringement Count:               6
Case 8:19-cv-02234-JLS-ADS    Document 1-3 Filed 11/18/19PorkChopsBonelessSirloin0306.jpg
                      Image Name:
                                                            Page 3 of 3 Page ID #:27
                        Registration Number:                VA0002021644
                        Registration Date:                  November 04, 2016
                        Creation Date:                      April 04, 1996
                        Publication Date:                   April 11, 1996
                        Earliest Documented Appearance:     June 24, 2019
                        Infringement Count:                 12

                        Image Name:                         RawShrimpColossal001_ADL.jpg
                        Registration Number:                VA0002055106
                        Registration Date:                  May 16, 2017
                        Creation Date:                      October 16, 1994
                        Publication Date:                   October 26, 1994
                        Earliest Documented Appearance:     May 16, 2019
                        Infringement Count:                 3

                        Image Name:                         RoastedWholeChickenHR0308.jpg
                        Registration Number:                VA0002022966
                        Registration Date:                  November 26, 2016
                        Creation Date:                      November 04, 1994
                        Publication Date:                   November 11, 1994
                        Earliest Documented Appearance:     June 27, 2019
                        Infringement Count:                 19

                        Image Name:                         ShortRibCookedHR0508.jpg
                        Registration Number:                VA0002009665
                        Registration Date:                  July 12, 2016
                        Creation Date:                      February 11, 2005
                        Publication Date:                   February 21, 2005
                        Earliest Documented Appearance:     August 06, 2019
                        Infringement Count:                 3

                        Image Name:                          Spinach004_ADL.jpg
                        Registration Number:                 VA0002056181
                        Registration Date:                   May 15, 2017
                        Creation Date:                       September 02, 1995
                        Publication Date:                    September 05, 1995
                        Earliest Documented Appearance:      May 22, 2019
                        Infringement Count:                  18
